Exhibit 99(a)(4) AMENDED AND RESTATED SCHEDULE A TO GLOBAL X FUNDS DECLARATION OF TRUST As of September 18, 2009 Series Global X FTSE Nordic 30 ETF Global X FTSE Denmark 30 ETF Global X FTSE Finland 30 ETF Global X FTSE Norway 30 ETF Global X FTSE Argentina 20 ETF Global X/InterBolsa FTSE Colombia 20 ETF Global X FTSE Egypt 30 ETF Global X FTSE Peru 20 ETF Global X FTSE Philippines 30 ETF Global X FTSE Poland 30 ETF Global X Pakistan KSE-30 ETF Global X Emerging Africa NR-40 ETF Global X FTSE United Arab Emirates 20 ETF Global X China Consumer ETF Global X China Energy ETF Global X China Financials ETF Global X China Industrials ETF Global X China Materials ETF Global X China Technology ETF
